ORDER

PER CURIAM.
Dominic Lacastro (hereinafter “Appellant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief. Appellant contends the trial court erred in denying his claim that trial counsel was ineffective for failing to file a motion for a speedy trial. We have reviewed the briefs of the parties and the record on appeal. The motion court’s ruling was based upon findings and conclusions that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only explaining the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).